Citation Nr: 1739407	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for coronary artery disease (CAD) and Prinzmetal's angina.

2.  Entitlement to an initial rating greater than 50 percent for posttramatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The April 2007 rating decision granted entitlement to service connection for PTSD and assigned a noncompensable rating, effective November 29, 2006.  An August 2007 rating decision increased the rating for PTSD to 30 percent, effective November 29, 2006.  A March 2010 rating decision increased the PTSD rating to 50 percent, effective November 29, 2006.  As the 50 percent disability rating for the PTSD is not the highest possible rating for this disability, the issue remains in appellate status.  AB v Brown, 6 Vet. App. 35 (1993).

The Board remanded the claims in December 2015 for additional development.  Based on the October 2016 letter to the Veteran, the association of Vet Center and VA treatment records, the February 2016 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's CAD and Prinzmetal's angina is manifested by the requirement for continuous medication.

2.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety; chronic sleep impairment; disturbances of motivation and mood; impaired impulse control such as unprovoked irritability with periods of violence; recurrent, involuntary, and intrusive distressing memories; avoidance behavior; feelings of detachment; persistent inability to experience positive emotions; irritability and anger outbursts; hypervigilance; exaggerated startle response; concentration problems; low distress tolerance; and isolative behaviors, all resulting in deficiencies in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for CAD and Prinzmetal's angina have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The criteria for a disability rating greater than 50 percent for PTSD have not been met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

CAD and Prinzmetal's Angina

The Veteran's CAD and Prinzmetal's angina is rated at 10 percent pursuant to 38 C.F.R. § 4.104, DC 7005.  During his most recent VA examination, the Veteran stated that he did not wish to appeal the determination, but had been talked into the appeal by his representative.  In any case, as a formal withdrawal of the claim has not been received, the Board will presume that the Veteran believes that the current rating does not accurately reflect his condition.

DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2016).

A Note to DC 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In May 2011, the Veteran was examined at a private facility for increasingly frequent episodes of chest pain.  A May 2011 exercise stress echo report included finding of 11.7 METs.  A May 2011 stress echocardiography for the same test documented a maximal work rate of 10.5 METs.  Estimated left ventricular ejection fraction was 50-55 percent. 

The Veteran was afforded a VA examination in September 2011.  The examiner noted review of the claims file and diagnoses of CAD and Prinzmetal's angina.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, or pacemaker.  The Veteran did not have congestive heart failure.  The Veteran denied experiencing heart-related symptoms with any level of activity.  The Veteran's left ventricular ejection fraction was 55 percent on testing in May 2011.  The Veteran's heart problems had no effect on his ability to work.

The Veteran was afforded a VA examination in February 2015.  The examiner noted review of the claims file.  The examiner noted diagnoses of atherosclerotic cardiovascular disease and coronary spasm, including Prinzmetal's angina.  The Veteran reported that in approximately December 2010 he started developing chest pains while walking his dog and with exertion, which was relieved with rest.  The symptoms reoccurred ever 2 weeks and the frequency was worsening.  Following diagnostic testing, the Veteran was started on medication in approximately May 2011 and the dosage was increased when the chest pain did not fully resolve.  Since the time of the increased medication the Veteran had experienced no more heart-related symptoms or problems.  At the time of examination, the Veteran denied chest pains, dyspnea, syncope, arrhythmias, or decreased work endurance.  Examination was entirely normal and there was no evidence of cardiac hypertrophy or dilation.  A METs level was not estimated because the Veteran denied experiencing symptoms with any level of physical activity.  The heart problems did not impact the Veteran's ability to work.

Pursuant to the Board remand instructions, the Veteran was afforded a VA examination for his heart in February 2016.  The examiner noted a diagnosis of coronary spasm, including Prinzmetal's angina from 2012.  The examiner noted review of the electronic claims file and medical records.  The Veteran reported that he was totally asymptomatic as long as he took his prescribed medication, which included a Nitroglycerin patch, Amlodipine, and Atorvastatin.  The Veteran had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, infectious heart condition, pericardial adhesions, surgical or non-surgical heart procedures, or hospitalizations for heart problems.  On examination, the Veteran had a regular rhythm with normal heart sounds and peripheral pulses.  There was no jugular-venous distension or peripheral edema.  There was no evidence of cardiac hypertrophy or dilatation.  As to METs testing, during the examination interview the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The heart disability did not impact the Veteran's ability to work.  The Veteran reported that he did not want to put in a claim for increased rating for his heart disability, but had been talked into the claim by his representative.  He reiterated that he was asymptomatic and that his condition was stable.

Based on the evidence of record, the Board concludes that a rating greater than 10 percent for CAD and Prinzmetal's angina is not warranted.  As discussed, the medical evidence shows that the Veteran was on continuous medication for his diagnosed heart disabilities, but clearly demonstrates that since having his medication increased in 2011 he has experienced no heart-related symptoms.  In light of the absence of any symptoms on exertion, he does not require any evaluation of workload as characterized in METs.  Moreover, there is no evidence of cardiac hypertrophy or dilation, an ejection fraction of less than 50 percent (his injection fraction has been shown to be 55 percent), or chronic congestive heart failure.  Again, since the adjustment in his medication he has consistently denied fatigue, dizziness, and other symptoms potentially attributable to his CAD.

The Board has considered the other DCs related to the heart and concludes that no rating greater than 10 percent otherwise is warranted under DCs 7000 through 7123.  Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 10 percent for CAD and Prinzmetal's angina is not warranted for any period on appeal.  See 38 C.F.R. § 4.104, DC 7005.    

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

PTSD

The Veteran's disability rating is 50 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .. . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2016). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

The Veteran initially sought treatment for mental health problems in November 2006, at which time he reported having retired from the United States Post Office after 30 years and working part time as a greenhouse manager for the University of Wisconsin, which he loved.  The Veteran did not seem to have problems with anxiety or depression, or he covered up such symptoms well.  He described some hypervigilance.  The following day, however, the Veteran indicated that he got up every few hours at night and went "on guard duty."  In December 2006, the Veteran reported an exacerbation of his symptoms due to the Iraq War.  Specific symptoms included nightmares, pronounced startle responses, fitful sleep, increased temper in social situations, and some preoccupation and sadness over those who have died in Vietnam and are currently dying in Iraq.  He was diagnosed with PTSD and assigned a GAF score in the 51 to 60 range.

In his December 2006 claim, the Veteran reported symptoms of helplessness, sleep problems, and anger issues.

The Veteran was afforded a VA examination in March 2007.  The Veteran reported intrusive memories, flashbacks, avoiding, feelings of detachment, feelings of guilt, feelings of grief, sleep problems, irritability, concentration difficulties, hypervigilance, and exaggerated startle response.  These symptoms were intermittent and mild in nature.  The Veteran got along well with those at work.  He had been married twice, with the current marriage lasting 18 years.  He had 2 daughters and 1 granddaughter.  He had a very good relationship with his entire family.  The Veteran belonged to the VFW and attended weekly events there, as well as belonging to a fantasy football league.  He had about 6 friends in total.  He spent his free time walking his dog and going to the dog park, as well as gardening.  The Veteran denied a history of assaultiveness or suicide attempts.  The examiner indicated that the Veteran's descriptions were that of a fairly good current psychosocial functional status.  He had maintained successful employment for many years and kept up with self-care and family role functioning.  His social / interpersonal relationships and recreation / leisure pursuits were good.  On examination, there was no impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  Eye contact and interaction were within normal limits.  Affect was bright and the Veteran was very social and personable.  The Veteran was fully oriented and denied significant problems with memory, obsessive or ritualistic behavior, panic attacks, depression, anxiety, or impaired impulse control.  The diagnosis was PTSD with an assigned GAF score of 65.

An April 2007 Vet Center Intake Assessment included reports of suicidal thoughts, depression due to recent losses, aggressive plans towards others and a history of aggression, intrusive memories, startle response, avoidance of triggers, numbed emotions, anger outbursts, foreshortened future, triggers, insomnia, hypervigilance, and detachment.  The assessment indicated that the Veteran had all the symptoms consistent with PTSD.  He had coped through working in a government position where he was able to be isolated for much of the work day.  The Veteran had been in multiple relationships with a feeling of disconnection until he met his current wife.  The Veteran had had difficulty at work where he openly expressed his anger and discontent with authority.  However, he seemed to always be able to use the union system to maintain his employment.  The Veteran reported multiple events that were life threatening in Vietnam which still caused nightmares and intrusive thoughts 37 years later.  When discussing his intrusive thoughts and nightmares, the Veteran stated that the thoughts "were nearly daily - doesn't everyone have them?"  The Veteran stated that he had difficulty going into crowded places, "because you don't know who will be there."  He was originally referred to the Vet Center in 1993 where the focus of treatment was his substance abuse issues which were interfering with his ability to work.

In a July 2008 statement, the Veteran reported symptoms of impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.  His current employment allowed him to work independently as a greenhouse manager and had no interaction with others on a daily basis.  The Veteran saw his boss about once per week and the researchers once or twice per week.  The Veteran believed that if he had to work around others that he would be unable to continue working due to an inability to develop working relationships.

An August 2008 statement from the Veteran's treating social worker at the Vet Center noted ongoing problems with anger management and emotional withdrawal from his surroundings and family members.  Treatment records document ongoing marital problems due to problems with alcohol and job loss involving the Veteran's wife.  By January 2009, the Veteran's wife was working in a new and better job, which had improved the family finances.  The Veteran's relationship with his wife also was much better.  In March 2009, the Veteran had an assigned GAF score of 50.  

In his April 2009 substantive appeal, the Veteran reiterated that he worked alone in a greenhouse and that his boss kept him isolated from others knowing the Veteran's problems working with others.  He was no longer actively involved with the American Legion and had limited interaction with his children because he had feelings of guilt about not being around more when they were growing up.  He did not have any close friends and his wife was undergoing inpatient treatment for alcohol abuse and the Veteran felt responsible for contributing to her condition.  He also felt that his judgment and abstract thinking were impaired.  

In December 2009, the Veteran completed his thirteenth and final session of Cognitive Processing Therapy (CPT).  In January 2010, the Veteran reported symptoms of "road rage" towards rude drivers, intrusive memories twice per week, nightmares that did not wake him in a cold sweat, flashbacks that were brief but occurred 3 to 4 times per week, and distress when encountering reminders.  On examination, he was neatly groomed, with normal speech and appropriate affect.  

In April 2010, the Veteran's younger daughter was expecting her first child.  Things were going well for the Veteran at home, including his wife celebrating her first year of sobriety.  The Veteran was working more hours at the greenhouse, which he enjoyed.  The Veteran reported moderate problems from intrusive memories and dreams.  He also had moderate problems with loss of interest.  He felt extremely distant or cut off from others and had quite a bit of avoidance behavior.  There was moderate irritability and moderate sleep problems, as well as quite a bit of hypervigilance and difficulty concentrating.

The Veteran was afforded a VA examination in March 2011.  The Veteran described his relationship with his wife as his closest relationship, but there was some distance in that he struggled to be close to his wife.  He was somewhat distant with his oldest daughter.  The Veteran had a number of superficial social relationships, but no deep or close ones.  His primary activities were spending time with his dog, fantasy football, gardening, and interacting with others at the dog park.  He denied any history of suicide attempts.  The examiner noted that in general the Veteran was functioning reasonably well in many arenas in that he was maintaining work, taking care of himself, had an adequate number of leisure pursuits, and was in generally good health.  Socially, he was struggling with feelings of isolation and being close to people, as well as being increasingly irritable and angry with others - particularly authority figures in the government.  On examination, there was no evidence of impairment of thought processes or communication.  The Veteran denied delusions and hallucinations.  Eye contact was normal.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  Personal hygiene was good and the Veteran took pride in his appearance.  He was fully oriented.  The Veteran's short- and long-term memory was within normal limits, although he indicated that they were not what they used to be.  There was no evidence of obsessive or ritualistic behaviors.  Speech was normal.  The Veteran denied panic attacks and depression.  The Veteran struggled with anger, but had sufficient impulse control not to act on it.  There was evidence of avoidance and detachment, as well as sleep problems, irritability, increased arousal, hypervigilance, and an exaggerated startle response.  The Veteran reported worsening of his symptoms with respect to increased outbursts of anger and aggression, as well as struggles with feeling close and intimate with others.  The examiner assigned a GAF score of 55 and indicated that the Veteran's functional impairment in social situations was in the moderate to severe range.

A March 2011 statement from a fellow employee at the Post Office noted that the Veteran was subject to mercurial mood swings that generally were caused by "the hypocritical behavior and policies of management."

An undated statement from the Veteran's supervisor at his current job, received in June 2011, indicated that the Veteran was an intelligent and conscientious employee who had serious problems with authority and a tendency towards violence.  Since starting work at the greenhouse as a basic watering person, the Veteran had quickly advanced to the position of acting manager.  His supervisor indicated that he could always count on the Veteran to do a great job and keep him informed as to any problems.  Even though the overall relationship between the two was good, the Veteran had a tendency toward violence and was very explosive.  

In October 2011, the Veteran continued to experience problems with nightmares, memories, and hypervigilance, but the frequency and intensity of the symptoms had decreased.

In April 2013, the Veteran was doing well, had been busy with his grandchildren, and had been exercising two times per day with his dog.  There were fewer anger symptoms.  

A July 2013 statement from a VA accredited service representative included the statement, "In my professional opinion, I know of few other veterans with whom I have served in the military or for whom I have assisted in their attempt to accommodate the vagaries of PTSD who is as fully impaired by this illness than [the Veteran].  I am mostly concerned for his medical and emotional care as well as any threat he may be to himself and others."  The letter noted a marked deterioration in the Veteran's ability to function socially or emotionally that "prohibits normal functioning in a workplace or social setting."  The Veteran's inability to focus on tasks rendered him much less reliable than in the past, which had led to increased anger issues.  His speech was often unrelated to the topic and he exhibited short- and long-term memory problems that resulted in impaired judgment in daily activities and put a strain on long-time personal and professional relationships.  

In October 2013, the Veteran described an anger outburst at a high school football game involving a Civil War reenactor and the firing of an artillery field piece.  The police were called and the Veteran warned to cease his angry confrontation.  No charges were filed as a result of the incident.  In April 2014, the Veteran stated that he had been appointed to the dog park advisory committee for his city, for which he was very proud, and that he had been better able to control the expression of his feelings of anger.  

In January 2015, the Veteran reported stable symptoms on medication and denied problems with mood, anxiety, or suicidal or homicidal thoughts.  

The Veteran was afforded a VA examination in February 2015.  The examiner noted review of the claims file and diagnoses of PTSD and cannabis use disorder and stated that the psychiatric symptoms could not be attributed to any specific diagnosis.  The examiner indicated that the Veteran's PTSD resulted in a level of occupational and social impairment best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since the last examination, the Veteran continued to live with his wife and work in the greenhouse.  He had worked in the greenhouse for 11 years and liked it.  The job was generally going okay and that he worked by himself much of the time, which he preferred.  The Veteran attended an anger management group and received treatment through the Vet Center.  The Veteran reported ongoing anger issues, but denied having acted on his feelings.  As to symptoms, the Veteran reported anxiety, chronic sleep impairment, disturbances of motivation and mood, and impaired impulse control such as unprovoked irritability with periods of violence.  He also reported recurrent, involuntary, and intrusive distressing memories; avoidance behavior; feelings of detachment; persistent inability to experience positive emotions; irritability and anger outbursts; hypervigilance; exaggerated startle response; concentration problems; and sleep disturbances.  The Veteran's hygiene was appropriate, with a congruent and appropriate affect.  Those processes were somewhat circumstantial and vague, though he noted that he had smoke marijuana the previous night.  He was fully oriented and denied perceptual disturbances.  There was ongoing anxiety, but no panic attacks.  There was rare depression.  Voice and speech was within normal limits.  Memory was generally intact, although the Veteran described occasional short-term memory or attentional memory issues.  The Veteran had difficulty with concentration at times.  

In April 2015, the Veteran reported a decrease in anger incidents over the past year, down to "probably under 1 per week."  A September 2015 Vet Center record included the Veteran's report of increased socialization and continuing active exercise with walking his dog.  He had moderate frequency of re-experiencing and arousal, as well as anger episodes.  In November 2015, the Veteran stated that he was considering retiring, but worried about what he would do if he did.  There were no direct pressures at work, but there was indirect stress related to the university's budget.  A January 2016 VA treatment record noted that the Veteran was frustrated at work at a greenhouse mainly as a caretaker where several research projects were underway.  He had problems specifically with one researcher who was neither tidy nor sociable.  The Veteran worried that he might lose his job due to passive aggressive behaviors. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination for his PTSD in February 2016.  The examiner noted review of the claims file and medical records.  The Veteran reported continued intrusive memories and slept for 7 hours per night with medication.  He had experienced recent anger issues at work with a particular researcher.  The Veteran had diagnoses of PTSD and cannabis use disorder.  The symptoms attributable to each disability could be distinguished and the examiner noted that any symptom discussed in the report was attributable to the PTSD (the Veteran denied any impairment from his cannabis use).  The examiner indicated that the Veteran's PTSD resulted in a level of occupational and social impairment best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had a stable marriage with 2 adult daughters and 5 grandchildren who he had a relationship with but wished he could see more often.  The Veteran indicated that he was unsure why he did not see them more often, but that "maybe it's my motivation."  His hobbies included spending time with his dog and he did go to the dog park daily.  The Veteran had some friends "but not as many as I would like."  The previous night he had attended a year-end fantasy football party and, "It was really nice to see those guys."  The Veteran continued to work at the university agricultural research center in the greenhouse, where he had worked for 12 years.  He did have some conflicts with a researcher there.  The Veteran did have a letter from the university directing him to have no more contact with that researcher.  The Veteran otherwise did not have any interpersonal problems with the people at work.  He had no missed work due to his PTSD.  The Veteran went to counseling at the VET Center every 1 to 2 months.  He also was in regular mental health treatment and had completed an anger management group.  A treatment record from the group indicated that the Veteran seemed to have benefited greatly from the group and was able to share differences he had observed in his everyday life.  As to symptoms, the Veteran reported anxiety, chronic sleep impairment, disturbances of motivation and mood, impaired impulse control such as unprovoked irritability with periods of violence.  He also reported recurrent, involuntary, and intrusive distressing memories; avoidance behavior; feelings of detachment; persistent inability to experience positive emotions; irritability and anger outbursts; hypervigilance; exaggerated startle response; concentration problems; and sleep disturbances.  The examiner concluded that the Veteran's symptoms appeared to be consistent with those reported at the time of the last VA examination.  The examiner stated that the Veteran's symptoms appeared to be in the mild to moderate range and would cause reduced reliability and productivity in the workplace.

In March 2016, the Veteran reported having been told not to interact with the graduate student with whom he had been having problems and that the Veteran should report infractions by the student to the Veteran's supervisor, rather than directly confronting the student.  The Veteran denied suicidal thoughts or attempts.

In April 2016, the Veteran indicated that he had been asked to consider working temporarily at another facility for part of the day if a graduate student returned to perform additional agricultural studies because the student reported feeling threatened by the Veteran.  The Veteran liked his job and wanted to continue working and to be able to retire on his own terms, but recognized that making a large issue of the proposed move could jeopardize his employment.  He was noted to have been using skills acquired from anger management to avoid conflicts.

In June 2016, the Veteran reported that his relationship with his supervisor had improved and that the graduate student with whom he had been having problems was no longer welcome at research projects where the Veteran worked.  The Veteran reported symptoms of hypervigilance, low distress tolerance, and isolative behaviors.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the VA examinations, treatment records, and in statements by the Veteran and others, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7.  Furthermore, although there are times when the manifestations wax and wane, the symptoms and manifestations shown throughout the Veteran's treatment are for the most part consistent throughout the pendency of this appeal or, to the extent that they are not consistent, would warrant a rating less than 50 percent.  For this reason, staged ratings are not applicable.  

In many of the mental health reports, as well as the VA examinations of record, the Veteran has reported and the examiner has noted anxiety; chronic sleep impairment; disturbances of motivation and mood; impaired impulse control such as unprovoked irritability with periods of violence; recurrent, involuntary, and intrusive distressing memories; avoidance behavior; feelings of detachment; persistent inability to experience positive emotions; irritability and anger outbursts; hypervigilance; exaggerated startle response; concentration problems; low distress tolerance; and isolative behaviors.  The Veteran, however, has almost universally denied suicidal ideation; does not display obsessional rituals which interfere with routine activities; exhibit illogical, obscure, or irrelevant speech; experience near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; report spatial disorientation; or exhibit neglect for personal appearance or hygiene.  The Board recognizes that the Veteran has had problems with irritability and anger outbursts, but these are not accompanied by periods of violence against others.  The treatment records also indicate that therapy has helped the Veteran to better control his anger and its outward manifestations.  The Board recognizes that the Vet Center intake assessment noted some suicidal thoughts in April 2007, but the record otherwise has been consistent in that the Veteran has had no suicidal thoughts since going through his first divorce in the 1980s.  As will be discussed in greater detail below, the Veteran clearly has difficulty with social functioning, but has been able to establish and maintain relationships with co-workers, friends, and family during the appellate time period.  

With respect to the Veteran's occupational functioning and impairment, he voluntarily retired after 33 years from the United States Postal Service and for more than a decade has been working in a greenhouse for the University of Wisconsin.  The Veteran has stated on multiple occasions that he enjoys his job.  He has a good relationship with his supervisor overall and his job performance has been excellent, to the point that he quickly rose from a basic watering position to the acting manager of the greenhouse.  The Veteran had a noted difficult relationship with one graduate student, but that situation was resolved any legal or employment repercussions.  The Veteran has stated that he enjoys the job because it allows him to work primarily by himself and that he would be unable to perform the job if he had to interact frequently with others.  That said, the evidence clearly demonstrates that the Veteran can and does interact with his supervisor on a weekly basis and multiple times per week with the researchers with ongoing projects.  His relationship with others has been so strong that when the Veteran was afraid that his position would be lost due to budget cuts that he was assured by others that they would hire him if his current position was cut.  As such, while the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating currently assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that his PTSD problems have resulted in his withdrawing from certain aspects of his life and that his relationship with his wife, daughters, and grandchildren is not as close as he would like.  The records also document numerous occasions when the Veteran has engaged in angry outbursts at strangers on the road, in the dog park, or in other social situations.  Thus, the Veteran clearly does have some social impairment due to his PTSD.  That said, the Veteran maintains a relationship with his wife, children, and grandchildren.  He has multiple friends, including those in his fantasy football league, who he has a relationship with and with whom he enjoys their company.  The Veteran is or was on the dog park advisory committee for his city and has participated in activities to assist and memorialize other veterans, which clearly indicates that he is able to interact socially with others.  In addition, the Veteran has been working as the acting manager of the greenhouse at work, which speaks to an ability to interact with others on a social level.  As such, although the Board acknowledges some degree of social impairment, as exhibited by his preference to socially isolate himself and anger problems around others, the Veteran maintains a good relationship with his family and certain friends and is able to interact with the public in the normal course of daily life.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran and any associated effects felt by his family, friends, and others in the community; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  To the extent that the Veteran exhibits any of the criteria for a 70 percent rating, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  In determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating greater than 10 percent for CAD and Prinzmetal's angina is denied.

Entitlement to an initial rating greater than 50 percent for PTSD is denied.





______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


